Citation Nr: 1824267	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to accrued nonservice connected pension benefits, to include additional funds that were in the Veteran's estate at the time of his death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 through April 1976.  He died in March 2011.  The appellant is his daughter.  

In March 2012, the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) denied the appellant's claim for accrued benefits on the basis that no funds were due and unpaid to the Veteran at the time of his death.  The appellant disagreed with that decision, and this appeal ensued.  

In a February 2015 statement of the case the VA Pension Management Center in St. Paul, Minnesota stated that after the Veteran passed away his fiduciary sent VA all funds that were in his estate.  The Pension Management Center stated that these funds were reimbursed to the Veteran's heirs, and that her portion totalling $1,265.36 was issued on September 27, 2011.  The Pension Management Center found that these were proceeds of the Veteran's estate and not accrued benefits.  The Pension Management Center found that no accrued benefits were due.

After reviewing the record, the Board finds that the appellant is seeking additional funds which she contends were in the Veteran's estate.  The issue on the title page has been amended to better reflect the scope of the appeal.

In October 2016, the appellant testified before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In December 2004, the Veteran was granted nonservice-connected pension benefits, effective September 14, 2004.  In October 2009, VA adjudicated the Veteran incompetent and a fiduciary was appointed to handle his funds.  In August 2010, the Veteran was granted special monthly pension benefits due to his need for the regular aid and attendance of another person effective April 2, 2009.  

In a memo for record, dated in August 2011, it was noted that following the Veteran's death, his fiduciary had remitted $3796.00 to the "HUB" (sic)  as the balance of the Veteran's estate.  That money was then divided equally ($1265.36 each) among the Veteran's three children, including the appellant.  There is a public voucher on file indicating that she had been paid $1265.36.  

During her hearing before the undersigned, the appellant contended that there were additional funds at the HUB which remained for disbursement.  

To date, there has not been an audit of the Veteran's VA benefits.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Perform an audit of the Veteran's account.

2.  Associate a copy of the cancelled check showing payment to the appellant from funds remitted by the Veteran's fiduciary.  

3.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of whether the appellant received the proper amount of funds that were remitted to VA by the Veteran's fiduciary at the time of his death.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

